IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2682 Disciplinary Docket No. 3
                                            :
KENNETH HALEY                               :   Board File No. C2-19-1107
                                            :
                                            :   (Court of Appeals of Maryland, Misc.
                                            :   Docket AG No. 9, September Term 2014)
                                            :
                                            :   Attorney Registration No. 308487
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 30th day of January, 2020, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Kenneth Haley is disbarred in the Commonwealth of Pennsylvania. He shall comply with

all the provisions of Pa.R.D.E. 217.